94 N.Y.2d 771 (1999)
721 N.E.2d 17
699 N.Y.S.2d 1
CRYSTAL ALBERT, Appellant,
v.
EZZAT M. SOLIMON, Respondent.
Court of Appeals of the State of New York.
Argued September 15, 1999.
Decided October 14, 1999.
*772 Nira T. Kermisch, Rochester, for appellant.
Brown & Tarantino, L. L. P., Rochester (Ann M. Campbell of counsel), for respondent.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, WESLEY and ROSENBLATT. Taking no part: Judge CIPARICK.

OPINION OF THE COURT
Order affirmed, without costs. We agree with Supreme Court and the Appellate Division that the examination room of the medical office of the orthopedic surgeon, into which plaintiff brought her service dog, was not a "public facility" within the meaning of Civil Rights Law § 47. No other issue is before us.